Peb Cubiam,
We'do not think the appellants have any reason to complain of the answer of the learned judge below to their first and second points. Each of the said points assumed certain facts that were disputed, and which were necessarily submitted to the jury. The answer of the court was a substantial affirmance of the points in case the jury found the facts to be as therein stated. The defendant’s third point called upon the court to instruct the jury to find for the defendant, which could not have been properly done under the evidence.
Judgment affirmed.